UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1088


In re: JIMMY RICHARD HUSBAND,

                    Petitioner.



            On Petition for Writ of Mandamus. (3:18-cv-00271-JAG-RCY)


Submitted: February 20, 2020                                 Decided: February 26, 2020


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and SHEDD, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jimmy Richard Husband, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jimmy Richard Husband petitions for a writ of mandamus, alleging that the district

court has unduly delayed in ruling on his 28 U.S.C. § 2241 (2018) petition. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court dismissed Husband’s petition for lack of jurisdiction

on January 28, 2020. Accordingly, we deny the mandamus petition as moot. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2